Case 4:21-cv-00793 Document 11 Filed on 06/23/21 in TXSD Page 1 of 2




                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  June 23, 2021
                                                               Nathan Ochsner, Clerk
Case 4:21-cv-00793 Document 11 Filed on 06/23/21 in TXSD Page 2 of 2
